44 F.3d 1031
310 U.S.App.D.C. 142
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Melvin P. DEUTSCH, Appellant,v.J. RICHARDSON, Unit Manager, FCI Schuylkill, et al.
No. 94-5196.
United States Court of Appeals, District of Columbia Circuit.
Dec. 28, 1994.Rehearing and Suggestion for Rehearing In BancDenied Feb. 22, 1995.

Before:  GINSBURG, SENTELLE, and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant.  The court has concluded that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the order of the district court filed June 14, 1994, be affirmed, substantially for the reasons stated by the district court.  Appellant's complaint was properly dismissed as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  See Neitzke v. Williams, 490 U.S. 319, 325 (1989).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Rule 41.